
	
		II
		110th CONGRESS
		1st Session
		S. 1878
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2007
			Mr. Webb (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize grants for contributions toward the
		  establishment of the Woodrow Wilson Presidential Library.
	
	
		1.Grants for establishment of
			 the Woodrow Wilson Presidential Library
			(a)Grants
			 authorizedSubject to subsections (b), (c), and (d), the
			 Archivist of the National Archives and Records Administration may make grants
			 to contribute funds for the establishment in Staunton, Virginia, of a library
			 to preserve and make available materials related to the life of President
			 Woodrow Wilson and to provide interpretive and educational services that
			 communicate the meaning of the life of Woodrow Wilson.
			(b)LimitationA
			 grant may be made under subsection (a) only from funds appropriated to the
			 Archivist specifically for that purpose.
			(c)Conditions on
			 grants
				(1)Matching
			 requirementA grant under subsection (a) may not be made until
			 such time as the entity selected to receive the grant certifies to the
			 Archivist that funds have been raised from non-Federal sources for use to
			 establish the library in an amount equal to at least double the amount of the
			 grant.
				(2)Relation to
			 other woodrow wilson sites and museumsThe Archivist shall
			 further condition a grant under subsection (a) on the agreement of the grant
			 recipient to operate the resulting library in cooperation with other Federal
			 and non-Federal historic sites, parks, and museums that represent significant
			 locations or events in the life of Woodrow Wilson. Cooperative efforts to
			 promote and interpret the life of Woodrow Wilson may include the use of
			 cooperative agreements, cross references, cross promotion, and shared
			 exhibits.
				(d)Prohibition of
			 contribution of operating fundsGrant amounts may not be used for
			 the maintenance or operation of the library.
			(e)Non-Federal
			 operationThe Archivist shall have no involvement in the actual
			 operation of the library, except at the request of the non-Federal entity
			 responsible for the operation of the library.
			(f)Authority
			 through fiscal year 2011The Archivist may not use the authority
			 provided under subsection (a) after September 30, 2011.
			
